ING LOGO AMERICAS US Legal Services Michael A. Pignatella Counsel (860) 580-2831 Fax: (860) 580-4934 Michael.Pignatella@us.ing.com June 22, 2010 Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Registration Statement on Form N-4 Prospectus Title: Multiple Sponsored Retirement Options II 403(b), 457, 401(a), 401(k), Roth 403(b) and Roth 401(k) File Nos.: 333- and 811-02513 Ladies and Gentlemen: On behalf of ING Life Insurance and Annuity Company (the Depositor) and under the Securities Act of 1933 (the 1933 Act) and the Investment Company Act of 1940 (the 1940 Act), we are submitting for filing a Registration Statement on Form N-4 with respect to the Multiple Sponsored Retirement Options II Variable Annuity Contracts (the Contracts). This filing describes group variable annuity contracts to be offered as funding vehicles for retirement programs offered in connection with plans under sections 403(b), 401 and 457(b)of the Internal Revenue Code of 1986, as amended. The contracts are funded through the Depositors Variable Annuity Account C (the Separate Account). Fees There is no fee required for this filing. The Depositor and the Separate Account, pursuant to Rule 24f-2 under the 1940 Act, have registered an indefinite amount of securities in connection with securities currently being offered through the Separate Account (Reg. SEC File No. 811-02513). Financial statements, opinion and consent of counsel, consent of independent auditors and any other necessary exhibits and information will be included in a pre-effective amendment to the Registration Statement. Should you have any questions, please call the undersigned at (860) 580-2831. Sincerely, /s/ Michael A. Pignatella Michael A. Pignatella
